Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 10 July 1825
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 10 July 1825.
				
				As I am afraid you will hardly recieve my Letter in time I hasten to tell you that if you have no part assigned to you you must come on directly so as to be here on Wednesday Week when Genl La Fayette is to pay us a visit and I want you to assist me in doing the honours of the House—Give my love to all and tell George to send the Silk by you to your affectionate Mother
				
					L. C. Adams.
				
				
			